Citation Nr: 1537932	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for status-post ileostomy with removal of colon and residual stomach disorders.

2.  Entitlement to service connection for an abdominal scar.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada and Louisville, Kentucky, respectively.  

In February 2011, the Veteran had a RO hearing before a Decision Review Officer (DRO) concerning entitlement to TDIU.  A hearing transcript is of record. 

The Veteran had been previously denied service connection for a stomach disability in a final May 1972 RO decision.  However, the currently claimed stomach disability is based upon a distinct diagnosis, status post ileostomy with colon removal, and is not subject to the May 1972 RO decision.  Bogg v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009); 38 C.F.R. § 3.156.

In his May 2011 substantive appeal, the Veteran limited his appeal to entitlement to TDIU and the additional issues addressed in August 2010 RO decision are not on appeal.  (See March 2015 VA Form 8).  The April 2014 supplemental statement of the case listing increased rating for psychiatric disability as an issue is in error as this matter has not been developed for appellate review.  

In May 2015, the Veteran withdrew his hearing request.  

The Veteran has initiated claims for additional issues, but they have not been perfected and certified to the Board.  (See March 2015 VA Form 8).  As such, the Board will not accept jurisdiction over them at this time.  If a timely substantive appeal is filed and they are certified to the Board, they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder did not have its clinical onset in service and is not otherwise related to active duty, including exposure to contaminated water at Camp Lejeune.

2.  The claimed abdominal scar is related to a post service operation.  

3.  The Veteran is service-connected for the following disabilities: mood disorder secondary to left shoulder disability, rated at 70 percent; left shoulder disability, rated at 50 percent; headaches, rated at 30 percent; tinnitus, rated at 10 percent; scar associated with left shoulder surgery, rated at 10 percent; neck disability, rated 10 percent; and bilateral hearing loss, noncompensable.  His combined rating is 90 percent.  

4.  The Veteran has a high school education and occupational experience as a self-employed commercial truck driver.  

5.  Resolving all doubt in the Veteran's favor, his service-connected disabilities preclude gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status-post ileostomy with removal of colon and residual stomach disorders are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for an abdominal scar are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in February 2010 and May 2011 letters sent to the Veteran.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, personnel records, VA and private treatment records, and statements from the Veteran.  

The Veteran was afforded a June 2011 VA examination with July 2011 addendum for his service connection claims.  The examination was conducted by a physician who had reviewed the claims folder.  It also included an interview with the Veteran, pertinent clinical evaluation, and medical opinion with a rationale.  It is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The June and July 2011 VA medical opinions do not directly address the Veteran's assertions that his current disability may be related to an in-service stomach illness.  STRs do not show any chronic gastrointestinal disorder.  The objective post service clinical reports are otherwise devoid of any indication that any post-service gastrointestinal disorder may be related to an in-service stomach illness.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  A remand to obtain another medical opinion is not warranted or would otherwise raise no reasonable possibility of substantiating the claim.  Id.; 38 C.F.R. § 3.159(d). 

The Veteran was afforded a VA TDIU examination in June 2010 and has had VA psychiatric, hearing, neurological and musculoskeletal examinations in October 2013.  At the February 2011 DRO hearing, the then representative asserted the June 2010 VA medical opinion was inadequate.  Review of the June 2010 VA examination report reflects a detailed clinical examination and is not inconsistent with the additional evidence of record.  It is adequate for adjudication purposes.  Barr, supra.  The medical evidence reflects a detailed account of the Veteran's medical condition over the pendency of the appeal.  A remand to obtain another TDIU medical opinion would not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the February 2011 RO hearing, the DRO identified the TDIU issue that was then under consideration.  The Veteran provided testimony about his work history and treatment received.  He does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


Service connection claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) are negative for any symptoms or clinical observation suggestive of a gastrointestinal disorder.  The August 1962 Separation examination indicates that the Veteran was suspected to have a left inguinal hernia that was ruled out upon further observation.  No scars of the abdomen or gastrointestinal disorder were noted.  

Personnel records confirm that the Veteran was stationed at Camp Lejeune. 

In December 1969 and March 1972, the Veteran reported that he had a stomach condition beginning in 1959 when he was stationed at Camp Lejeune.  

January 1985 private hospital records show that the Veteran had a three year history of chronic ulcerative colitis.  He recent began experiencing increased, loose stools over the past two weeks.  The treating physician commented that his symptoms may be attributable to a colitis exacerbation since he was not on any medication or possibly bacterial/ viral diarrhea.  During hospitalization, he was given medication and his symptoms improved.  

December 1987 private hospital records document that the Veteran recently was found to have colon dysplasia.  He was taking Prednisone and Imodium.  After consideration, he decided to have a total colectomy, abdominal perineal resection, and ileostomy.  He was admitted with a diagnosis of chronic ulcerative colitis.  During hospitalization, he had a total colectomy with abdominoperineal resection and ileostomy.  No complications were noted and he improved during hospitalization.  

November 1992 private hospital record show that the Veteran was admitted with a diagnosis of parastomal hernia next to the right lower quadrant ileostomy.  He had a hernia repair operation without complication. 

April 1995 private hospital records confirm that the Veteran had a receding ileostomy.  He underwent revision of ileostomy, explorator laparotomy, and lysis of adhesions.  He tolerated the procedure well and was discharged in good condition with appropriate medication and outpatient follow-up instructions.  

September 2001 VA treatment records reflect that the Veteran was treated for chronic cholelithiasis with recent biliary obstruction.  He had an open cholecystectomy without complication. 

September 2009 VA treatment records show that the Veteran had been experiencing increased abdominal pain and needed to change his ileostomy bag much more often than usual.  Clinical examination showed hyperdynamic bowel sounds, mild to moderate diffuse tenderness without focal right upper quadrant tenderness.  The examiner diagnosed viral gastroenteritis.  He was briefly hospitalized for treatment. 

October 2010 VA primary care records reflect that the Veteran wanted to renew his medications.  He complained about joint pain.  Clinical examination was unremarkable.  The examiner reviewed the Veteran's medication.  He assessed diabetes and arthritis in both wrists.  

In his February 2011 claim, the Veteran stated that he was status post ileostomy with colon removal and had residual stomach problems and abdominal scarring.  He believed the disability was related to contaminated water consumed at Camp Lejeune.  

In May 2011, the RO placed a document titled "FACT SHEET Contaminated Drinking Water at Camp Lejeune, NC" in the claims folder.  It detailed the chemical exposure affecting Camp Lejeune drinking water when the Veteran was stationed there.  It cited a June 2009 report by National Research Council of the National Academies of Science determining that scientific evidence for any health problems from the contaminated water was limited.  The report found that there was insufficient documentation of the amount, types and location of the contamination and further studies would not be beneficial in light of this missing information.  The current document was created with the purpose to inform examiners about the objective evidence concerning Camp Lejeune water contamination.  

In June 2011, the Veteran was afforded a VA examination with review of the claims folder.  He reported being exposed to contaminated water at Camp Lejeune.  He had a history of ulcerative colitis, status post ileostomy with removal of the colon and residual stomach disorder.  He reported being diagnosed with ulcerative colitis in the 1970s and ultimately had a total colectomy with ileostomy in 1988.  Clinical examination was significant for ileostomy and lower abdomen scar.  The scar was neither deforming, nor painful.  The examiner diagnosed ulcerative colitis, status post total colectomy with ileostomy.  The examiner noted a 2009 medical article as the most definitive attempt to study the effects of Camp Lejeune water contaminants.  He noted that no definitive relationship between diseases and the contaminants were established.  His review of additional literature was scarce for reliable reports.  He noted that the two main contaminants at Camp Lejeune and an "ATSDR report" that found that drinking small amounts of one of the contaminants for long periods may cause impaired immune system.  He reported that ulcerative colitis is believed to be the cause of an impaired immune system.  However, he stated that all data concerning this etiology are "indirect and without any causal relationship."  He commented that there are no studies linking ulcerative colitis to Camp Lejeune contaminants.  He expressed a negative medical opinion based upon the absence of medical data linking the Camp Lejeune contaminants to ulcerative colitis.  

In his February 2012 notice of disagreement, the Veteran reported that he visited sick call for severe stomach problems.   

In March 2012, the Veteran reported that he had severe stomach cramps as soon as he arrived at Camp Lejeune.  He visited the infirmary for treatment.  He believed the contaminated water and food at Camp Lejeune caused health problems for his children.   

September 2013 VA gastroenterology clinic records show that the Veteran had a 7 year history of recurrent Escherichia coli septicemia.  He had episodic antibiotic treatment.  Clinical examination was unremarkable.  The examiner diagnosed recurrent Escherichia coli septicemia episodes from recurrent cholangitis, ulcerative colitis status post total colectomy with ostomy, primary sclerosing cholangitis with dominant extrahepatic stricture requiring May 2012 stent placement, and esophageal ulcerations.  

The Veteran contends that service connection is warranted for status-post ileostomy with removal of colon and residual stomach disorders.  The evidence in support of a nexus consists of his assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The fact that the Veteran reports having stomach symptoms in-service and visiting sick call for treatment support his claim since his reports have some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).

To the extent the Veteran attributes his current disability to instances of in-service stomach illness; the Board finds these reports to be vague and generalized.  Id. He does not specify the nature, frequency and duration of his in-service stomach illness.  STRs do not suggest that he had any chronic gastrointestinal disorder in service.  Consequently, the Board does not find his assertions of a nexus to any in-service stomach illness warrants more than slight probative value in light of STRs weighing against an in-service chronic gastrointestinal disorder.  See id.; Waters, supra.

Concerning the Veteran's assertions of a nexus to drinking contaminated water at Camp Lejeune, the Board finds the June 2011 VA examination report with July 2011 addendum more probative than his assertions.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  He cited a detailed review of the medical literature regarding Camp Lejeune water contamination as the basis for his negative opinion.   The VA examiner's medical opinion is plausible and consistent with the record.  It is uncontroverted by any additional medical evidence.  The Board considers it highly persuasive evidence weighing against a nexus to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The claimed abdominal scar is related to a post service operation.  The Veteran does not contend otherwise.  (See February 2011 claim).  Since service connection is being denied for status-post ileostomy with removal of colon and residual stomach disorders, the service connection claim for a residual scar secondary to this disability must also be denied.  38 C.F.R. §§ 3.303, 3.310. 

For the above stated reasons, the preponderance of the evidence is against these claims. The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran Affairs, and the service connection claims for status-post ileostomy with removal of colon and residual stomach disorders and abdominal scar must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the Veteran is service-connected for the following disabilities: mood disorder secondary to left shoulder disability, 50 percent disabling from February 22, 2010 until October 22, 2013 and 70 percent disabling thereafter; left shoulder disability, 50 percent disabling; headaches, noncompensable from February 22, 2010 until October 11, 2013 and 30 percent disabling thereafter; tinnitus, 10 percent disabling; scar associated with left shoulder surgery, 10 percent disabling; neck disability, 20 percent disabling from February 22, 2010 until October 11, 2013 and 10 percent disabling thereafter; and bilateral hearing loss, noncompensable.  His combined rating is 60 percent prior to February 22, 2010, 80 percent prior to October 11, 2013 and 90 percent thereafter.  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In his October 2009 claim, the Veteran stated that he cannot work due to his service-connected left shoulder disability.  He reported that his usual occupation is as an independent commercial truck driver.  He had been self-employed in such capacity since September 1986.  He had a high school education. 

In February 2010, the Veteran requested an extraschedular evaluation because of his inability to work.  He cited his service-connected left shoulder disability with numbness, depression, and headaches.  He stated that he stopped working in July 2009 due to his left shoulder disability and secondary symptoms.  

In June 2010, the Veteran had a VA TDIU examination with review of the claims folder.  The examiner detailed the medical history for all of the Veteran's current medical conditions.  A detailed physical examination was conducted reviewing many body systems.  The examiner assessed tension headaches, status post left shoulder arthroplasty with residual severe weakness and decreased range of motion, cervical and lumbar spine degenerative disc disease, thoracolumbar spine scoliosis, right foot degenerative joint disease, chronic sinusitis, status colectomy bag secondary to ulcerative colitis, hypertension, obstructive sleep apnea, diabetes, and moderate carpal tunnel syndrome.  He commented that the Veteran could no longer work as truck driver due to carpal tunnel syndrome.  Physical employment was not possible due to his various orthopedic disabilities.  The examiner believed the Veteran would be able to perform sedentary employment as long as his occupational tasks did not require repetitive movements of the hands.  

July 2010 VA mental health clinic (MHC) notes reflect that the Veteran was concerned that he may be depressed since he had stopped working.  He reported being sad, but denied any other symptoms.  He was noted to have a good social support system.  He denied significant anxiety symptoms.  Although he had numerous medical issues, the examiner reported a fair coping level and treatment compliance.  Mental status examination (MSE) was grossly normal.  The examiner assessed a mildly depressed mood without meeting the criteria for major depressive disorder (MDD) and adjustment disorder with depressed mood.  Medication was not indicated and a MHC follow-up was declined.

October 2010 VA primary care records show that the Veteran had wrist and knee pain.  He was noted to have a history of carpal tunnel syndrome (CTS).  Clinical examination was unremarkable.  The examiner assessed diabetes and bilateral wrist arthritis. 

At the February 2011 DRO hearing, the Veteran reported that he could no longer drive and consequently, he was not working.

March 2011 VA contracted examination indicated that the Veteran's neck pain impeded his ability to drive.  

In May 2011, the Veteran reported that his left shoulder disability, alone, precluded work in his usual occupation as a truck driver.  

In October 2013, the Veteran was afforded VA psychiatric, hearing, neurological and musculoskeletal examinations.  The VA psychiatric examiner did not believe the Veteran's psychiatric symptoms were severe enough to preclude employment.  He commented that the Veteran was likely able to carry out detailed directions and that he appeared capable of appropriate workplace behavior.  He commented that the Veteran had various, unspecified physical disabilities that would interfere with work.  The VA orthopedic examiner stated that the Veteran could no longer drive commercially due to his service connected left shoulder and neck disabilities.  He reported that the complaints of numbness and tingling in the left arm were more likely related to non-service-connected carpal tunnel syndrome.  The audiologist recorded the Veteran's reports of functional impairment from difficulty understanding conversation and instructions.  She noted the Veteran's report that he failed his commercial driving physical due to hearing impairment.  The VA neurology examiner reported that the Veteran did not have prostrating headaches. He did not believe the Veteran's headaches would impact his ability to work.  

VA primary care records from 2010 through January 2015 indicate that the Veteran was treated for various service and non-service-connected disabilities.  

The most recent VA primary care records from October 2014 and January 2015 indicate that the Veteran reported "doing well."  Clinical evaluation was unremarkable.  The clinical assessments form the October 2014 and January 2015 notes include diabetes, hypertension, hyperlipoproteinemia (HLP), depression, coronary artery disease, primary sclerosing cholangiocarcinoma with hepatic/ biliary imaging, chronic kidney disease, and chronic back and left shoulder pain.  

In July 2015, the Veteran submitted an opinion from S.B., a vocational consultant, in support of the claim.  Based upon her review of the claims folder, she concluded the Veteran could not maintain competitive employment.  She cited the multiple VA examinations conducted in October 2013 and vocational studies about employers' tolerance for absenteeism and time off task while working.  She believed the Veteran's service-connected disabilities precluded employment.    

The evidence reflects that the Veteran is no longer working and has a high school education.  The June 2010 VA examiner determined that service-connected disabilities would not preclude sedentary employment.  The occupational effects noted within the October 2013 VA orthopedic, neurological, auditory, and psychiatric examination reports reflect some remaining industrial capacity.  The private vocational counselor concluded that the Veteran was precluded from gainful employment when all service-connected disability was taken into account.  While the evidence clearly shows that no single service-connected disability precludes the Veteran from working, the Board finds convincing the argument that the sum of the service-connected disabilities, when taken together, provide a significant employment hurdle, especially in light of the Veteran's job experience and educational level.  

Resolving all doubt in the Veteran's favor, his service connected disabilities have rendered him unemployable.  

ORDER

Service connection for status-post ileostomy with removal of colon and residual stomach disorders is denied.

Service connection for an abdominal scar is denied.  

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


